Citation Nr: 0216727	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1965 to August 1973.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, which 
increased the rating of the veteran's service-connected PTSD 
to 50 percent.  Also on appeal is a July 2001 RO decision 
which denied the veteran's claim of entitlement to TDIU.


REMAND

In an April 2001 letter, the veteran's attorney requested 
that the veteran be afforded a Social and Industrial Survey 
(a field examination) to assess his current level of 
functioning.  The Board finds that such an examination is 
necessary in this case to ensure a full and fair adjudication 
of the issues at hand.  A field (social & industrial) survey 
is a matter that cannot be developed internally, but must be 
accomplished at the VA RO level.  See Chairman's Memorandum 
No. 01-02-01 (January 29, 2002).

The veteran's attorney also indicated that he receives Social 
Security disability benefits, and requested that VA obtain 
the veteran's complete Social Security disability file.  A 
review of the evidence indicates that such records have not 
yet been associated with the claims folder.  Where it is 
asserted that pertinent medical records are in existence and 
are in the Government's possession, any such records are 
constructively of record.  

Based on the foregoing, the case is REMANDED for the 
following:

1.  The RO should ask the veteran to 
identify (names, addresses, and dates) 
all VA or non-VA health care providers 
that have treated him for PTSD from 
August 2000 to the present.  The RO 
should secure copies of all records not 
already in the claims file from all 
treatment sources identified.
2.  The RO should obtain from the SSA the 
records pertaining to the veteran's claim 
for Social Security disability benefits, 
including a copy of the SSA decision 
granting his disability benefits, along 
with any medical records on which such 
award was based.  

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
his impairment of capacity for employment 
based solely on his PTSD.  The claims 
folder must be made available to the 
field examiner for review in conjunction 
with the examination, and the field 
examiner must note on the survey report 
that the claims folder has been reviewed.  
The veteran's service-connected PTSD 
should be evaluated for the specific 
purpose of assessing the relative degree 
of industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  The field 
examiner must express an opinion as to 
the degree of interference with ordinary 
activities, including the ability to 
obtain and maintain gainful employment, 
the ability to perform activities of 
daily living, and the ability to 
establish and/or maintain social 
relationships, caused solely by the 
veteran's PTSD.  

When the development ordered is completed, the RO should 
review the claims.  If they remain denied, the RO should 
provide an appropriate supplemental statement of the case to 
the veteran and his attorney, giving them ample opportunity 
to respond.  The case should then be returned to the Board, 
if in order, for further appellate review.  The purpose of 
this REMAND is to obtain additional information and to 
fulfill VA's duty to assist.  The Board does not intimate any 
opinion as to the merits of the case.  No action is required 
of the veteran until he is notified.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



